Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tojuanna Rheunea Brown appeals the district court’s order dismissing her civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. McAuliffe, No. 3:15-cv-00542-MHL, 2015 WL 6830594 (E.D.Va. Nov. 6, 2015). We dispense with oral argument because the facts and legal contentions- are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.